ORDER

PER CURIAM.
Anganette Wilkins (“Mother”) appeals from the trial court’s judgment terminating her parental rights to her three minor children, T.D.W., T.S.L.W., and D.D.L.W. (collectively “the Children”). Mother argues the trial court erred in terminating her parental rights because: (1) the State failed to show by clear, cogent and convincing evidence that grounds for termination of her parental rights existed under Section 211.447.4, RSMo 2000; (2) the trial court’s finding under Section 211.447.2(1), RSMo 2000, was erroneous because that allegation was not plead by the State until the day prior to trial and this was a violation of Mother’s due process rights; and (3) the trial court did not make adequate findings as required under Section 211.447.6, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court terminating the parental rights of Mother is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).